DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9, 11-12, 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0336749 A1 (“Li”).
Regarding claim 1, Li discloses an image decoding method performed by an image decoding apparatus (e.g. see decoder, e.g. see at least Fig. 7), the image decoding method comprising: receiving a bitstream (e.g. see coded video sequence in Fig. 7); deriving, based on the received bitstream, a first flag (e.g. see BDOF enabled, e.g. see at least sps_bdof_enabled_flag in Fig. 10A) for Bi- Directional Optical Flow (BDOF) on a current block of a picture (e.g. see BDOF applied to a CU, e.g. see at least paragraphs [0095]-[0096], e.g. see Fig. 8); based on the first flag specifying that the BDOF is to be applied to the current block (e.g. see BDOF enabled, e.g. see at least sps_bdof_enabled_flag is equal to 1 in Fig. 10A): performing a BDOF process on the current block (e.g. see BDOF applied to a CU, e.g. see at least paragraphs [0095]-[0096], e.g. see Fig. 8); and based on the first flag specifying that the BDOF is not to be applied to the current block (e.g. see BDOF enabled, e.g. see at least sps_bdof_enabled_flag is equal to 1 in Fig. 10A, e.g. see at least paragraphs [0121]-[0122]; thus, if this flag is not equal to 1, then the weighted prediction flag, i.e. usage flags, and BCW/BWA index, i.e. GBi index, do not have to be equals zero): checking, based on the received bitstream (e.g. see coded video sequence in Fig. 7), (i) a second flag for weighted prediction on the current block (e.g. see weighting flags of the explicit weighted prediction (also referred to as usage flag), e.g. see at least paragraph [0120]) and (ii) a weight index BcwIdx for performing bi-prediction with CU-level weight (BCW) for the current block (e.g. see WP and BWA are designed for different types of video… if a CU uses WP, then BWA (also known as GBi) weight index is not signaled and inferred to be 4 (i.e. equal weight is applied), e.g. see at least paragraph [0118]; the “4” here is appears to be a typo for zero, see GBi index is zero means equal weight, see at least paragraphs [0112], [0121]); and based on the second flag and the weight index BcwIdx, determining whether to perform default weighted prediction (e.g. see default weights, e.g. see at least paragraph [0122]) or explicit weighted prediction on the current block (e.g. see explicit weighted prediction, e.g. see at least paragraphs [0114], [0120]), wherein the default weighted prediction is performed on the current block, based on the second flag being equal to 0 or the weight index BcwIdx not being equal to 0 (e.g. see when the usage flags are zero, default weights can be used, e.g. see at least paragraphs [0121]-[0122]), and wherein the explicit weighted prediction is performed on the current block (e.g. see explicit weighted prediction, e.g. see at least paragraphs [0114], [0120]), based on the second flag being equal to 1 (e.g. see weighting flags of the explicit weighted prediction (also referred to as usage flag), e.g. see at least paragraph [0120]; this flag is equal to 1 for weighted prediction) and the weight index BcwIdx being equal to 0 (e.g. see WP and BWA are designed for different types of video… if a CU uses WP, then BWA (also known as GBi) weight index is not signaled and inferred to be 4 (i.e. equal weight is applied), e.g. see at least paragraph [0118]; the “4” here is appears to be a typo for zero, see GBi index is zero means equal weight, see at least paragraphs [0112], [0121]).   
Regarding claim 4, Li further discloses wherein the weight index BcwIdx is derived based on a syntax element bcw_idx signaled through the bitstream (e.g. see Gbi index can be signaled or inferred, e.g. see at least paragraph [121]), and wherein the weight index BcwIdx is derived as 0 based on the syntax element bcw_idx being not present in the bitstream (e.g. see WP and BWA are designed for different types of video… if a CU uses WP, then BWA (also known as GBi) weight index is not signaled and inferred to be 4 (i.e. equal weight is applied), e.g. see at least paragraph [0118]; the “4” here is appears to be a typo for zero, see GBi index is zero means equal weight, see at least paragraphs [0112], [0121]).  
Regarding claim 5, Li further discloses wherein the syntax element bcw_idx is parsed from the bitstream  (e.g. see Gbi index can be signaled, e.g. see at least paragraph [121]) based on a weighted prediction flag of a reference picture of the current block (e.g. see WP and BWA are designed for different types of video… if a CU uses WP, then BWA (also known as GBi) weight index is not signaled and inferred, e.g. see at least paragraph [0118]; thus, the GBi index is signaled, and therefore needs to be parsed, if CU does not use WP).   
Regarding claim 6, Li further discloses wherein the syntax element bcw_idx is parsed from the bitstream based on all weighted prediction flags of a reference picture of the current block being equal to 0 (e.g. see WP and BWA are designed for different types of video… if a CU uses WP, then BWA (also known as GBi) weight index is not signaled and inferred, e.g. see at least paragraph [0118]; thus, the GBi index is signaled, and therefore needs to be parsed, if CU does not use WP, i.e. usage flags equal to zero).  
Regarding claim 9, Li further discloses wherein the default weighted prediction performs the BCW or an average sum (e.g. see when the usage flags are zero, default weights can be used, and the default weights are equal for the two directions, e.g. see at least paragraphs [0121]-[0122]) based on whether the weight index BcwIdx is equal to 0 (e.g. see GBi index is zero, equal weight is used, e.g. see at least paragraph [0121]).  
Regarding claim 11, Li further discloses wherein the explicit weighted prediction is performed based on weighting parameters (weight and offset) for a reference picture of the current block (e.g. see weight(s) and offset(s), e.g. see at least paragraphs [0115]-[0116]).  
Regarding claim 12, Li further discloses wherein the weighting parameters are explicitly signaled through the bitstream (e.g. see weights and offsets conveyed within the bitstream, e.g. see at least paragraph [0117]).  
	Regarding claims 14, 16 the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. Note that an encoder is shown in Fig. 5 of Li for transmitting the bitstream to the corresponding decoder shown in Fig. 6 and/or storing in storage device such as DVD.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US 2022/0038720 A1 (“Hashimoto”).  
Regarding claim 2, although Li discloses the second flag, it is noted Li differs from the present invention in that it fails to particularly disclose wherein the second flag is differently determined based on a slice type of a current slice, to which the current block belongs. Hashimoto however, teaches wherein the second flag is differently determined based on a slice type of a current slice, to which the current block belongs (e.g. see weighted_pred_flag and weighted_bi_pred_flag signaled by the PPS indicating the application of weighted prediction in P slice and B slice, respectively, e.g. see at least paragraph [0176]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li and Hashimoto before him/her, to modify the method and apparatus for video coding of Li with Hashimoto in order to determine whether or not WP prediction is configured for different slice types. 
Regarding claim 3, Li in view of Hashimoto further teaches wherein the second flag is derived as a value of pps_weighted_pred_flag signaled at a picture parameter set (PPS), based on the slice type of the current slice being a P slice, and wherein the second flag is derived as a value of pps_weighted_bipred_flag signaled at the PPS, based on the slice type of the current slice being a B slice (Hashimoto: e.g. see weighted_pred_flag and weighted_bi_pred_flag signaled by the PPS indicating the application of weighted prediction in P slice and B slice, respectively, e.g. see at least paragraph [0176]).  The motivation above in the rejection of claim 2 applies here. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Non-CE4: Weighted prediction with BDOF and bi-prediction with CU weights harmonization (“Hashimoto2”) (Note: Hashimoto2 is provided in the IDS). 
Regarding claim 10, although Li discloses wherein the default weighted prediction performs the average sum on the current block (e.g. see when the usage flags are zero, default weights can be used, and the default weights are equal for the two directions, e.g. see at least paragraphs [0121]-[0122]) based on the weight index BcwIdx being equal to 0 (e.g. see GBi index is zero, equal weight is used, e.g. see at least paragraph [0121]), it is noted Li differs from the present invention in that it fails to particularly disclose wherein the default weighted prediction performs the BCW on the current block based on the weight index BcwIdx not being equal to 0. Hashimoto2 however, teaches wherein the default weighted prediction performs the BCW on the current block based on the weight index BcwIdx not being equal to 0 (e.g. see gbiIdx != 0 in Fig. 2).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li and Hashimioto2 before him/her, to modify the method and apparatus for video coding of Li with Hashimoto2 in order to improve coding efficiency.
Response to Arguments
Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive.
Applicant asserts on page 10 of the Remarks that Li does not disclose that “if BDOF is not applied, … checks (i) a second flag for weight prediction on the current block and (ii) a weight index BcwIdx for performing BCW for the current block” because Li discloses “Gbi index and weighting flags (usage flags) are merely conditions for deciding whether or not to apply BDOF.” 
However, the examiner respectfully disagrees. As applicant admitted, in order to determine whether BDOF is applied or not, these conditions are determined if true or not. Therefore, the Gbi index and weighting flags (usage flags), that are received by the decoder from the coded video sequence in Fig. 7, are checked whether their values are equal to zeroes or not as illustrated in Fig. 10A. 

Applicant further asserts on page 11 that Li does not disclose “based on this second flag and the weight index BcwIdx (which are checked if BDOF is not applied), the decoding apparatus further determines whether to perform default weighted prediction or explicit prediction.” 
However, the examiner respectfully disagrees. Paragraphs [0121]-[0122] of Li discloses that when the usage flags are zero, default weights can be used. Li also discloses, in paragraphs [0112], [0114], [0120]-[0121], that explicit weighted prediction  is performed based on usage flag of weighted prediction equal to 1 and if a CU uses WP, then BWA (also known as GBI) weight index is not signaled and inferred to be zero.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al., US 2021/0058634 A1, discloses method and apparatus for video coding
Chen et al., US 2022/0014735 A1, discloses handling of bi-directional optical flow (BIO) coding tool for reference picture resampling in video coding
Chen et al., US 2019/0230350 A1, discloses systems and methods for generalized multi-hypothesis prediction for video coding
Chen et al., US 2013/0243093 A1, discloses motion vector coding and bi-prediction in HEVC and its extensions 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485